Citation Nr: 1746719	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph P. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and P.B.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, from July 1958 to June 1962, and from August 1962 to January 1974.  The Veteran died in August 2006.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In January 2016, the Board denied the appeal.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in October 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDINGS OF FACT

1. The Veteran died in August 2006; his cause of death was metastatic small cell lung cancer.

2. The Veteran's lung cancer was at least as likely as not was the result of his 
in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless.  

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The record shows that the Veteran died in August 2006.  His cause of death is listed as metastatic small cell carcinoma.  He had active duty service in the U.S. Navy for approximately 20 years between 1952 and 1974, during which time he was an electrician.  As such, he is presumed to have been exposed to asbestos.  VBA Adjudication Procedures Manual, M21-1, IV.ii.1.I.3.c. (describing asbestos exposure for an electrician's mate (EM) as "probable").

A medical opinion submitted in September 2017, discussed the Veteran's history of service and eventual development of lung cancer.  The provider offered the opinion that the Veteran's lung cancer was at least as likely as not the result of his exposure to asbestos while he served in the Navy.  The provider acknowledged the Veteran's long history of cigarette smoking and discussed the medical research that showed asbestos exposure combined with cigarette smoking greatly increased the likelihood of developing lung cancer.  However, the provider asserted that the exposure to asbestos alone was a significant enough risk to be the sole cause of the Veteran's lung cancer.  The provider's opinion was based on a review of the Veteran's medical records, occupation in service, and medical literature related to lung cancer and asbestos exposure.

The Board notes the Veteran's long history of cigarette smoking, which persisted until the day he died, and the well-known link between cigarette smoking and lung cancer.  In this instance, though, the only medical opinion of record is that provided in September 2017 which discounted the effect of the Veteran's smoking as compared to asbestos exposure.  In light of this fact and recognizing that the benefit of the doubt rule entails the recognition of the debt owed by the nation to veterans by accepting the risk of erroneously awarding benefits, the Board finds that service connection for the cause of death is granted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Service connection for the cause of the Veteran's death is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


